Opinion

PER CURIAM.
The defendant, Jacqueline Agnes Par-slow, appeals from the judgment of conviction of reckless endangerment in the second degree in violation of General Statutes § 53a-64 and criminal mischief in the third degree in violation of General Statutes § 53a-117. On appeal, the defendant claims that the trial court improperly denied her motion for judgment of acquittal because there was insufficient evidence to sustain the jury’s verdict.
We have fully reviewed and considered the record and the parties’ briefs. The appeal rests on fact-bound *534issues. The verdict of the jury is supported by the evidence and the inferences that reasonably may be drawn therefrom. See State v. Miller, 59 Conn. App. 406, 412, 757 A.2d 69 (2000). Having applied the appropriate standard of review, we affirm the judgment of the trial court.
The judgment is affirmed.